Detail Action
This office action is a response to an application filed on 03/13/2020. 
Claims 1- 20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 03/13/2020.  These drawings are acceptable for examination proceedings.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of non-statutory subject matter in the form of “a recording medium”. 
Claims 8-14 recited “a computer readable storage medium storing program…… ", which is broad enough to encompass non-statutory transitory embodiments - see MPEP § 21 06(1) especially the third-to-Last and second-to-last paragraphs. Also, the ordinary and customary meaning of the term " a computer readable storage medium storing program " covers "forms of non-transitory tangible media and transitory propagating signals per se ..., particularly when the specification is silent". Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office212 (Feb. 23, 2010). "A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation 'non-transitory tangible' to the claim.".
 The examiner suggests amending the claim to include the disclosed non-transitory tangible computer readable storage media. Any amendment to the claim should be commensurate with its corresponding disclosure. The term "" a computer readable storage medium “when given its broadest reasonable interpretation consistent with the specification could be, for example, a software suite. No recitation of required structure has been identified within the claim language and, therefore, the claim may be directed entirely to software. As such, the claims are directed to non-statutory subject matter. Explicitly reciting structure that allows the functionally descriptive components to be realized may overcome this rejection. See MPEP 2106.
Allowable Subject Matter
Claims 1-7 and 15- 20 are allowed. 

Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 




/KYAW Z SOE/Primary Examiner, Art Unit 2412